Dissenting Opinion by
Judge Craig:
I respectfully dissent because claimant’s union office resignation merely relegated him to his actual seniority. The employer’s lack of work was the basic cause of the layoff.
In Labor and Industry Department v. Unemployment Compensation Board of Review, 133 Pa. Superior Ct. 518, 521, 3 A.2d 211, 213 (1938), cited with approval in Hammerstone v. Unemployment Compensation Board of Review, 32 Pa. Commonwealth Ct. 256, 378 A.2d 1040 (1977), the court stated:
*140[t]he phrase ‘voluntarily leaving work’ in Section 402(b)(1) means that ‘he left of his own motion; he was not discharged. It is the opposite of a discharge, dismissal or layoff by the employer or other action by the employer severing relations with his employees. . . .’ (Emphasis supplied.)
Here it was the layoff by the employer which effected claimant’s removal from the work force. There can be no question that claimant’s change of union status would not have idled him if there had been work for him to do.
Claimant’s act in this case related only to his officership in his union, a matter independent of his job. In Fisher v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 518, 393 A.2d 1304 (1978), on the other hand, claimant’s employment relationship was the precise subject of claimant’s job transfer action.
Just as the court declined to explore the wisdom of claimant’s marriage in Jarrett Unemployment Compensation Case, 182 Pa. Superior Ct. 491, 128 A.2d 184 (1956), we should decline to explore the wisdom of claimant’s divorce from union office here.1 The marriage in Jarrett and this claimant’s action are equally external to the employer-employee relationship.
If claimant is to be considered as voluntarily quitting, there must have been continuing work available to him; here that work was available only if claimant *141maintained union office, not merely union membership as in Gulick v. Unemployment Compensation Board of Review, 37 Pa. Commonwealth Ct. 73, 388 A.2d 1154 (1978). By denying compensation because claimant knew the probable consequences of his resignation, the court is requiring as a condition of eligibility for benefits that a claimant continue in union office from and after any time when his incumbency there affects his senority status, notwithstanding the fact that the sole basis of any relationship between that incumbency and continued employment is a lack of work over which the claimant has no control. The Unemployment Compensation Act “is not designed or intended to implement or impede collective bargaining between unions and employers,” D’Amato v. Unemployment Compensation Board of Review, 196 Pa. Superior Ct. 76, 78,173 A.2d 680, 682 (1961); our interpretation should maintain the Act’s neutrality as regards collective bargaining activity.
The facts of this case readily distinguish it from Lybarger Unemployment Compensation Case, 203 Pa. Superior Ct. 336, 201 A.2d 310 (1964) (rotating layoffs created by share-the-work plan) and Unemployment Compensation Board of Review v. Budzanoski, 21 Pa. Commonwealth Ct. 535, 346 A.2d 864 (1975) (misbehavior in union office).
Accordingly, we should not bar compensation.

 With respect to the circumstances motivating his decision, claimant testified that, in addition to his union office, he was secretary of his local volunteer fire company, having been such for four years, and was an elected councilman of his borough, and that his volunteer, union, and public offices entailed conflicting responsibilities and schedules. All of his outside-of-work activities, as well as his personal decisions concerning them, are not germane to the employment relationship issue.